Case 3:20-cv-05948-VC Document 28-1 Filed 09/14/20 Page 1 of 3




                Exhibit 1
          Case 3:20-cv-05948-VC Document 28-1 Filed 09/14/20 Page 2 of 3

                                                     U.S. Department of Justice
                                                     Civil Division
                                                     Federal Programs Branch

                                                     Mailing Address           Overnight Delivery Address
                                                     P.O. Box 883              1100 L Street N.W.
                                                     Washington, D.C. 20044    Washington, D.C. 20005



Serena Orloff                                                             (202) 305-0167
Trial Attorney                                                            serena.m.orloff@usdoj.gov



September 14, 2020

Via Electronic Mail

Justin B. Perri
Blackstone Law Group LLP
1201 Broadway, Suite 904A
New York, New York 10001
justin@blackstone-law.com

        Re: Ryan v. Trump et al., No. 3:20-cv-05948-VC (N.D. Cal.)

Dear Justin,

       We write with respect to your motion for a temporary restraining order. This letter is an effort
to address your client’s immediate concerns and thus resolve the issues you presented in your motion.

        I can provide the following information; this information is provided in an effort to address the
concerns you expressed about possible enforcement actions against your client and in the hope that
this will result in withdrawal of your motion for emergency relief and potential resolution of this case
without judicial involvement.

    1. The Department of Commerce can state that it does not intend to implement or
       enforce Executive Order 13942 in a manner which would prohibit the payment of
       wages and/or salaries to Plaintiff or any other employee or contractor of TikTok.

    2. The Department of Commerce can state that it does not intend to implement or
       enforce Executive Order 13942 in a manner which would prohibit the provision of
       benefits packages to Plaintiff or any other employee of TikTok.

    3. The Department of Commerce can state that it does not intend to implement or
       enforce Executive Order 13942 in a manner which would result in the imputation
       of civil or criminal liability to Plaintiff or any other employee or contractor of
       TikTok for performing otherwise lawful actions that are part of their regular job
       duties and responsibilities.

    4. The Department of Commerce cannot, however, offer assurances about the ways in
          Case 3:20-cv-05948-VC Document 28-1 Filed 09/14/20 Page 3 of 3



         which the corporate entities of ByteDance Ltd. and its subsidiary TikTok may be
         impacted and the ways in which ByteDance Ltd. and its subsidiary TikTok may
         elect to restructure or change employee payments, benefits packages, or duties, as
         a result of Executive Order 13942.

We are happy to discuss further; however, it is our understanding that this assurance is sufficient to
address the concerns presented in your motion for a temporary restraining order, and therefore that, at
a minimum, the motion will be withdrawn. In light of the motion hearing scheduled for this Tuesday,
September 15, 2020, we would appreciate confirmation that you intend to withdraw your motion by
today (September 14) at 2 p.m. Pacific time. If so, we would plan to so inform the Court and then
conduct a further meet and confer to agree upon next steps. If your motion is not withdrawn, we will
notify the Court of these representations.


                                              Sincerely,

                                              /s/
                                              Serena M. Orloff




Page 2
